           Case 2:18-cv-00116-KGB Document 76 Filed 09/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JASON DARNELL PAYTON                                                                   PLAINTIFF
ADC #142389

v.                              Case No. 2:18-cv-00116-KGB-BD

M. BARNETT, et al.                                                                   DEFENDANTS

                                             ORDER

       Jason Darnell Payton, an Arkansas Department of Correction (“ADC”) inmate at the time,

filed this lawsuit pro se pursuant to 42 U.S.C. § 1983 (Dkt. Nos. 2, 20, 40). Before the Court is a

Recommended Disposition entered by United States Magistrate Judge Edie Ervin (Dkt. No. 74).

The time for filing objections to the Recommended Disposition has passed, and no objections have

been filed. Judge Ervin recommends dismissing without prejudice Mr. Payton’s remaining

pending claims against defendant Warden Emmer Branch for Mr. Payton’s failure to comply with

the Court’s June 22, 2021, Order, his failure to comply with Local Rule of the United States District

Court for the Eastern and Western Districts of Arkansas 5.5(c)(2), and his failure to prosecute his

lawsuit.

       For good cause shown, the Court adopts the Recommended Disposition as its findings in

all respects (Dkt. No. 74). The Court dismisses without prejudice Mr. Payton’s remaining claims

against Mr. Branch. The Court by prior Orders dismissed Mr. Payton’s other claims in this matter.

       So ordered this the 15th day of September, 2021.




                                                      Kristine G. Baker
                                                      United States District Judge
